—Order, Family Court, Bronx County (Harold Lynch, J.), entered on or about January 19, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and placed her in the custody of the New York State Office of Children and Family Services for a period of up to one year, unanimously affirmed, without costs.
The court’s finding, in which it rejected appellant’s justification defense, was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility *432were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94). Concur — Nardelli, J.P., Andrias, Saxe, Ellerin and Lerner, JJ.